Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claims 1, 35, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour (WO 2012/158610 A1).
Regarding Claims 1, Tour teaches methods of transferring nanoparticles between aqueous phase and organic phase by use of surfactants (Abstract; ¶ 3-9; Examples). Tour describes embodiments within the Examples whereby OCB particles are associated with polyethylene-polyethylene glycol block copolymer (non-ionic copolymer surfactant), dispersed in sea brine, and shaken vigorously with iso-octane (non-aqueous medium) to effect transfer of nanoparticles from aqueous phase to organic phase (¶ 81-82, 95-106). The aqueous layer after transfer is collected and examined (¶ 102), reading on removing water from the mixture. The salts of the brine (e.g. KCl; ¶ 106) are construed as salts capable of complexing with the lone pairs of the polyalkylene glycol moieties of the surfactant. Tour illustrates the surfactant as forming a complete monolayer on the nanoparticle surface (Figure 1). 
The embodiment of Tour differs from the subject matter claimed in that graphene and one of the particular non-aqueous mediums of claim 1 is not used. Tour teaches graphene can be used as nanomaterial (¶ 5) and that dimethyl formamide (dipolar aprotic solvent) or chloroform (halogenated media) can be used (¶ 61). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize graphene and DMF/chloroform within the methods of Tour, thereby predictably affording workable systems to effect transfer of graphene from an aqueous dispersion to organic dispersion. Both DMF and chloroform are liquids at 25 degrees C.
Regarding Claim 35, Tour teaches the aqueous solvents can include various salts or synthetic seawater (¶ 61), which suggests aqueous mediums where salts are added to water prior to transfer. 
Regarding Claim 50, Tour teaches the brine contains calcium chloride and magnesium chloride (¶ 106), which contain multivalent cations. 
Claims 1, 34-37, 50, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhaoping (CN104071778A) in view of Pei (CN102431999A) and Nutley (US 2014/0226429 A1). As the cited CN publications are in a non-English language, machine-translated versions of the applications will be cited to. 
Regarding Claims 1, 34, 35, 50, and 51, Zhaoping teaches methods of creating graphene dispersions in organic solvent (¶ 9) and describes examples where graphene/water dispersion is combined with non-aqueous medium and subsequently removing/evaporating the water (¶ 40-75). Zhaoping teaches dipolar aprotic solvents (see for instance acetonitrile and acrylonitrile of ¶ 32, which are both liquid at 25 degrees C). 
Zhaoping differs from the subject matter claimed in that surfactant is not described. Zhaoping teaches the graphene/water dispersions can be prepared via exfoliating graphite interlayer compounds (¶ 29). Pei teaches it was known in the art that graphene dispersions can be prepared by treating graphite with intercalation compound such as ferric chloride and then subsequently ultrasonicating the obtained aggregates in aqueous solutions of surfactants to achieve exfoliation and obtain graphene dispersions (Page 1 and Example 11 of Page 18). Pei indicates such a process is simple and easy to control and solves problems associated with cost and quality with existing graphene preparation protocols (Page 1). It would have been obvious to one of ordinary skill in the art create graphene dispersions using the protocols of Pei because the process is simple and easy to control. Since there is no apparent difference in structure between the ferric chloride of Pei and what is claimed, it is concluded that the ferric chloride of Pei necessarily is capable of complexing with surfactant in the absence of evidence to the contrary. Ferric chloride comprises a multivalent cation (iron). The combination of references suggests the addition of ferric chloride prior to step a).
Pei indicates graphite can be completely exfoliated in water with the aid of surfactant (¶ 31). Pei teaches various surfactants can be used such as anionic surfactants (see sodium dodecylbenzene sulfonate) (Page 5), but differs from the subject matter claimed in that nonionic surfactant is not described. Nutley is also directed toward the formation of aqueous graphene dispersions via exfoliating graphite in the presence of surfactants (Abstract; Examples). Nutley teaches ethylene oxide-propylene oxide copolymer ionic surfactants are effective in the creation of stable dispersions and facilitate the creation of high concentrations whereby surfactant forms complete monolayer on graphene particles (Abstract; ¶ 71-74). It would have been obvious to one of ordinary skill in the art to utilize the nonionic surfactants of Nutley within the protocols of Pei because doing so would facilitate the creation of stable graphene dispersions and facilitate high concentrations as taught by Nutley. 
Regarding Claims 36 and 37, Pei teaches ultrasonicating the obtained aggregates in aqueous solutions of surfactants to achieve exfoliation and obtain graphene dispersions (Page 1 and Example 11 of Page 18). Pei indicates graphite can be completely exfoliated in water with the aid of surfactant (¶ 31). Pei alludes to no change in surfactant concentration during this process and therefore is seen to maintain sufficient surfactant to form a complete monolayer on the surfaces of the graphene. Alternatively, Nutley teaches a complementary means besides surfactant selection for stabilizing dispersion is to ensure that the concentration of surfactant is sufficient to form monolayer throughout exfoliation/sonication (¶ 44). Therefore, it would have been obvious to one of ordinary skill in the art to ensure sufficient surfactant for forming monolayer is maintained during exfoliation/sonication because doing so would further stabilize the resulting graphene dispersion as taught by Nutley. 
Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhaoping (CN104071778A) in view of Pei (CN102431999A), Nutley (US 2014/0226429 A1), and Ding (CN102070999A) as evidenced by Chembook-2 (N,N-dimethylformamide information). As the cited CN publications are in a non-English language, machine-translated versions of the applications will be cited to. 
The discussion regarding Zhaoping, Pei, and Nutley within ¶ 11-14 is incorporated herein by reference.
Regarding Claims 38 and 39, Zhaoping teaches embodiments where the organic medium has a lower vapor pressure than water and is miscible (see for instance n-propanol at ¶ 32). However, Zhaoping differs from the subject matter claimed in that a dipolar aprotic solvent with a lower vapor pressure than that of water is not described. 
Zhaoping teaches the organic solvent used is not limited (¶ 32). Zhaoping teaches various solvents such as isopropanol and toluene (¶ 32). Ding also pertains to the creation of graphene dispersions in organic solvent (¶ 15) and notes solvents such as isopropanol, toluene, or dimethylformamide are known to be suitable (¶ 16). In view of Ding's recognition that isopropanol/toluene and dimethylformamide are equivalent and interchangeable, in the sense that both are suitable mediums for procuring graphene dispersions, it would have been obvious to one of ordinary skill in the art to substitute isopropanol/toluene with dimethylformamide and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958). As evidenced by Chembook, DMF is miscible with water and has a vapor pressure of 2.7 mm Hg (Page 1), which is lower than that of water (c.a. 17.5 mm Hg).
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. 
Applicant argues Breu pertains to creating graphene oxide dispersions whereas the claims at issue pertain to graphene. Applicant’s argument has been considered and is found persuasive. Therefore, the rejection pertaining to Breu has been withdrawn. 
With respect to the Zhaoping rejection, Applicant essentially argues the primary reference, Zhaoping, fails to describe the particular surfactant/salts claimed. This is not found persuasive as the use of the particular surfactants/salts of the claims would have been obvious in view of the cited secondary references. 
 Applicant also argues there is no indication that a monolayer of surfactant would be formed. This is not found persuasive. Pei indicates graphite can be completely exfoliated in water with the aid of surfactant (¶ 31; emphasis added). Therefore, one of ordinary skill would readily infer a complete monolayer of surfactant on the graphene surface. Moreover, Nutley expressly indicates the nonionic surfactants at issue form a monolayer during sonication/exfoliation (Abstract; ¶ 72). Therefore, one of ordinary skill would readily expect monolayers of surfactant to occur when applying the teachings of Nutley. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764